Case: 19-20180      Document: 00515452528         Page: 1    Date Filed: 06/15/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-20180                          June 15, 2020
                                                                           Lyle W. Cayce
                                                                                Clerk
In the Matter of: DAVID C. RUSSELL

              Debtor

JANNA F. RUSSELL,

              Appellant

v.

DAVID C. RUSSELL,

              Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:18-CV-01971


Before WIENER, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.